DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 5/11/2022, 09/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “..based on a different positing system”.  This appears to be a typographical error.  For the purposes of this examination it is assumed the limitation refers to a positioning system.
-  Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see response to non-final filed 07/22/2022, with respect to rejection of claims 1-19 based on 35 USC 101 and 112 considerations have been fully considered and are persuasive.  The rejections have been withdrawn in light of the newly filed amendments.
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 4-8 are objected to because they claim allowable subject matter in light of the newly filed amendments.  (please see updated OA below).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pasveer et al. (US20100194879) (hereinafter Pasveer) in view of Jarvis et al. (US20140155104) (hereinafter Jarvis).
Regarding claim 1, Pasveer discloses a method to determine a present position of an object, comprising: 
using an optical positioning system to determine an optical position, being a position of an optical marker at the object [Fig. 1, 0017, 0020-0037, optical markers for tracking an object using a plurality of data points including position coordinates].
determining a supposed position on the basis of one of the optical or radio positions [0017-0023; new and momentary position coordinates determined based on a plurality of data points including positioning and orientation data].
Pasveer discloses the limitations of claim 1. Pasveer discloses a variety of positioning devices capable of being incorporated into the optical system (0016-0017). However, Pasveer does not explicitly disclose using a radio-based positioning system to determine a second preliminary position, being a position of a transmitter at the object, determining whether the supposed position is based on a different positioning system than a previous position of the object, wherein the previous position is based on a previous supposed position, and combining the supposed position with the previous position of the object to determine the present position of the object when the supposed position is based on the different positioning system than the previous supposed position. 
Jarvis more explicitly discloses using a radio-based positioning system to determine a second preliminary position, being a position of a transmitter at the object [Figs. 1-5, 0036-0059; using a plurality of collector devices to determine first and subsequent positioning of object].
determining whether the supposed position is based on a different positioning system than a previous position of the object, wherein the previous position is based on a previous supposed position [Figs. 1-5, 0036-0059; using a plurality of collector devices to determine first and subsequent positioning of object].
combining the supposed position with the previous position of the object to determine the present position of the object when the supposed position is based on the different positioning system than the previous supposed position [Figs. 1-5, 0036-0059; using a plurality of collector devices to determine first and subsequent positioning of object].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pasveer with the teachings of Jarvis as stated above.  By incorporating the teachings as such, automatic determination of precise location of collector devices is achieved (see Jarvis 0013-0016).
Regarding claim 2, Pasveer discloses using an available optical position or an available radio position as the supposed position if either the optical or the radio position is not available [ABS, 0017, 0020-0037, optical markers for tracking an object using a plurality of data points including position coordinates 
Regarding claim 3, Pasveer discloses using the optical position as the supposed position if both the optical and the radio positions are available [0021-0031; updated position coordinates for error corrections based on inaccuracies of the tracking devices as needed].
Regarding claim 9, Pasveer discloses determining an orientation of the object, by using an optical positioning system [ABS, 0011-0023; combining plurality of data points to determine position and orientation data of object].
Regarding claim 10, Pasveer discloses reducing an initial offset between the orientation and a reference orientation, if the reference orientation is determined using a reference system [0021-0034; depending on sensor data, subtracting data if available and determining orientation of object].
Regarding claim 11, Pasveer discloses reducing a residual offset completely in one single step if a predefined condition is fulfilled [0021-0034; depending on sensor data, subtracting data if available and determining orientation of object].
Regarding claim 12, Pasveer discloses using an active light source at the object as an optical marker [0020; optical markers and light/IR light utilized in object tracking].
Regarding claim 13, Pasveer discloses wherein the active light source comprises at least one infrared light [0020; optical markers and light/IR light utilized in object tracking].
Regarding claim 14, Pasveer discloses light used in optical tracking system (0020-0036).  However Pasveer does not explicitly disclose wherein the active light source is modulated and emitting blinking or pulsing light with a predefined modulation pattern.
Jarvis more explicitly discloses wherein the active light source is modulated and emitting blinking or pulsing light with a predefined modulation pattern [0028; utilizing light pulses between optical trackers].
It would have been obvious to one of ordinary skill before the effective filing date to incorporate the teachings of Pasveer with the teachings of Jarvis for the same reasons as stated above.
Regarding claim 15, Pasveer discloses a positioning system with combined optical and a radio-based determination of a position of a tracker, comprising:
a tracker, comprising at least one optical for optical determination respectively [Fig. 1, 0017, 0020-0037, optical markers for tracking an object using a plurality of data points including position coordinates].
a tracking device, comprising means to receive an optically determined position of the tracker as possible supposed positions of the tracker [Fig. 1, 0017, 0020-0037, optical markers for tracking an object using a plurality of data points including position coordinates]. 
Pasveer discloses the limitations of claim 15. Pasveer discloses a variety of positioning devices capable of being incorporated into the optical system (0016-0017). However, Pasveer does not explicitly disclose wherein the tracking device is configured to determine a present position of the tracked based on a combination of the supposed position with a previous position of the tracker. 
Jarvis more explicitly discloses wherein the tracking device is configured to determine a present position of the tracked based on a combination of the supposed position with a previous position of the tracker [Figs. 1-5, 0036-0059; using a plurality of collector devices to determine first and subsequent positioning of object].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pasveer with the teachings of Jarvis as stated above.  By incorporating the teachings as such, automatic determination of precise location of collector devices is achieved (see Jarvis 0013-0016).
Regarding claim 16, Pasveer discloses a tracker for a combined optical and radio-based positioning system, the tracker comprising: 
an optical marker, comprising an active light source [0020-0031; optical markers and light/IR light utilized in object tracking]. 
Pasveer discloses the limitations of claim 16. Pasveer discloses a variety of positioning devices capable of being incorporated into the optical system (0016-0017). However, Pasveer does not explicitly disclose a radio transmitter, configured to send an information signal comprising a position of the tracker.
Jarvis more explicitly discloses a radio transmitter, configured to send an information signal comprising a position of the tracker [Figs. 1-5, 0036-0059; using a plurality of collector devices to determine first and subsequent positioning of object].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pasveer with the teachings of Jarvis as stated above.  By incorporating the teachings as such, automatic determination of precise location of collector devices is achieved (see Jarvis 0013-0016).
Regarding claim 17, Pasveer discloses wherein the active light source comprises an infrared light which emits a constant light signal or a pulsed light signal [0020; optical markers and light/IR light].
Regarding claim 18, Pasveer discloses wherein the tracker is configured to be wearable on a head of a user or attachable to a helmet and/or the tracker is a virtual-reality-wearable and/or augmented-reality-wearable [Fig. 1, 0004, 0015; wearing trackers on a variety of locations including head].
Regarding claim 19, Pasveer discloses a non-transitory, computer-readable medium comprising program code, when executed, to cause a programmable processor to perform the method of claim 1 [0040; CRM].

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims including the mitigation of any and all 35 USC 101 and 35 USC 112 rejections.
The prior arts of record individually nor in combination explicitly disclose setting an initial offset when the supposed position is first based on the different positioning system than the previous supposed position; and the combining comprising determining the present position of the object by reducing the initial offset between the previous position and the supposed position, when taken in the environment of the independent claims.

Conclusion

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 05/11/2022 and 09/06/2022, prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483